Citation Nr: 1735507	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hip condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to an effective date prior to March 2, 2010, for the grant of service connection for status post L4 spondylosis with grade I spondylolisthesis of L4 on L5 (lumbar spine condition).

5.  Entitlement to an effective date prior to March 2, 2010, for the grant of service connection for radiculopathy of the left lower extremity associated with status post L4 spondylosis with grade I spondylolisthesis of L4 on L5 (left lower extremity radiculopathy).



ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The February 2010 rating decision denied service connection for a left hip condition, a left knee condition, and lung cancer.  

The July 2010 rating decision granted service connection for a lumbar spine condition and left lower extremity radiculopathy, effective March 4, 2010.  The Veteran appealed for an earlier effective date of these evaluations.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  He was informed in a April 2017 letter that his requested hearing had been scheduled for May 2017; however, he failed to report for such hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

The issues of service connection for a left hip disability and lung cancer and earlier effective dates for a lumbar spine condition and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's left knee disability resulted from an injury incurred in active service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.307, 3.309   (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Given the favorable disposition of the Veteran's claim for service connection for a left knee disability, the Board finds that all notification and development action needed to fairly adjudicated this claim have been accomplished.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R.  3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303 (b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


The Veteran contends that he injured his left knee during service and that his current left knee disability is as a result of that in-service injury.  

A June 1977 STR indicated that the Veteran injured his left knee two months prior. He presented to the medical clinic after playing basketball and had pain in the medial portion of his left knee.  He was diagnosed with a stress medial ligament and provided a muff cast and limited to light duty for seven days.  

A July 1977 STR indicated the Veteran had problems with his left knee.  He stated he had been seen for left knee problems before.  No swelling or discoloration was noted and an X-ray performed was within normal limits, with no fracture noted.  The Veteran was instructed to do whirlpool exercises and return for follow-up.

In October 1977, the Veteran returned to the medical clinic for pain in his left knee.  He reported the pain was recurrent/chronic.  He was limited to light duty.

In April 2012, the Veteran presented to a VAMC emergency department with complaints of left knee pain.  He stated that he cut down a tree the week prior and started with pain in his left knee.  He reported an in-service left knee injury.  It was noted that he had notable crepitus with movement.  An X-ray was performed.  He was diagnosed with acute on chronic arthritis of the left knee.  

In July 2012, the Veteran presented to a VAMC for consult of his left knee.  He complained of intermittent pain frequently associated with torque on his knee.  The Veteran related the pain to an old injury where he fell off an airplane wing.  He presented with X-rays which showed mild medial compartment degenerative changes with tibial subchondral sclerosis and increased bone density.  He complained of intermittent swelling.  He denied having fallen or previous surgery.  He was diagnosed with likely internal derangement of the left knee and referred for an MRI.  

In October 2013, the Veteran presented to a VAMC with complaints of increased left knee pain, which he described as sharp.  He reported that his knee pain had been present for longer than thirty years and that he was injured while on active duty.  He stated that he was tearful when he had to stand and walk a long distance.  He stated that his pain was aggravated by having to walk around the grocery store and that he had to return home to get relief.  He rated his pain as 10 out of 10 on the pain scale.  

In June 2015, a VA examination of the Veteran's left knee indicated that he had degenerative arthritis of the left knee, which had been diagnosed in 2012.  The examiner noted the Veteran's in-service injury from June 1977.  The Veteran reported that in the prior ten years he had swelling in the back of his left knee and pain on the inside of his knee.  He stated he treated these complaints with ice, heat, and aspirin.  The Veteran reported that flare-ups occurred if he turned a certain way or if he stepped in a hole while working.  He stated that he had to take days off until he could walk on it again.  His forward flexion was noted to be 120 degrees and his extension was noted to be 120 degrees.  Pain was noted upon examination.  The examiner found objective evidence of pain on palpitation and objective evidence of crepitus.  Pain, weakness, fatigability or incoordination was found to significantly limit functional ability with repeated use over a period of time and with flare-ups, though the Veteran's range of motion during a flare-up was the same as indicated.  The Veteran was able to perform repetitive testing without any additional functional loss or range of motion.  The Veteran's muscle strength was reduced, but he was not found to have muscle atrophy.  No ankylosis, joint subluxation, or joint instability was found.  The Veteran occasionally used a knee brace.  The Veteran reported that he was a tree cutter and that his left knee impacted his walking and standing.  The examiner stated that the Veteran's left knee condition was at least as likely as not incurred in or caused by his 1997 in-service injury.  

After review of the record, the Board finds that service connection for a left knee disability is warranted.  

The record established that the Veteran suffered a left knee injury while in-service.  He sought treatment for that injury both during and after service.  In April 2012 he was diagnosed with left knee arthritis.  Throughout his treatment the Veteran related his left knee pain to his in-service injury.  The Veteran is competent to provide evidence regarding his left knee symptoms that he experienced at any time, including during and since service separation, as those symptoms are apparent to the Veteran and experienced through his senses.  Lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159 (a)(2) (2016).  Furthermore, the June 2015 VA examination determined that the Veteran's left knee arthritis was more likely than not related to his in-service injury.  In support of that opinion, the examiner relied on the Veteran's reported history, his service records, the evidence of record, and medical expertise.  The Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Significantly, there is no evidence to the contrary of the favorable VA medical opinion.  Thus, the evidence of record has established that the Veteran has a current disability that is related to an injury which was incurred in service.  As such, the Veteran is entitled to service connection for his left knee disability.


ORDER

Service connection for a left knee disability is granted.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran has sought service connection for a left hip disability, but has not been afforded a VA examination regarding his claimed left hip disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this matter, both the Veteran's STRs and VAMC records indicate complaints for hip pain.  Specifically, in November 1975 he made complaints of hip pain in association with his lower back injury.  The Veteran has consistently asserted that he experienced ongoing left hip pain since service.  Therefore, the Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  A VA examination is warranted to determine whether the Veteran's current left hip symptoms are etiologically related to active duty, to include as secondary to his service connected disabilities.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran also has sought service connection for lung cancer and/or lung granuolas, including due to claimed radiation exposure in-service.  A December 2015 VAMC report of hospitalization indicated the Veteran has been diagnosed with squamous cell carcinoma.  A review of the VAMC records currently associated with the Veteran's claims file, however, indicates that current medical records are not associated with the VA medical records uploaded into VBMS.  As it appears that there are additional VA treatment records that have not been associated with the claims file, a remand to obtain and associate these records is required.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In regards to the Veteran's claim for an earlier effective date of his service connected lower back condition and lower left extremity radiculopathy, the Board notes that upon review of the December 2011 Statement of the Case (SOC) the RO indicated that a notification letter dated January 21, 1981, informed the Veteran that his low back claim had been denied.  However, after a review of the Veteran's file in VBMS, no such notification letter has been located.  The only record from January 21, 1981 that is associated with the claims file is a screen print of a C&P disallowance noting a failure to prosecute, however, there is no letter dated on January 21, 1981 notifying the Veteran that his claim for service connection for a low back disability was denied as references in the December 2011 SOC.  As such, a remand is required for the AOJ to associate the January 21, 1981 notification letter with the Veteran's file.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the January 21, 1981, notification letter that was sent to the Veteran and identified in the December 2011 SOC, that informed the Veteran that his initial claim for service connection for a low back disability had been denied.  If no letter is available, the RO should so indicate.

2.  Obtain all VA treatment records from October 2015 to present and associate them with the claims file.

3.  Afterwards, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the etiology of any diagnosed left hip disability.  The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should set forth any diagnosed left hip disability.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left hip disability:

(a)  was incurred in or is otherwise related to active service; or

(b)  was caused or permanently aggravated by the Veteran's active military service; or 

(c)  was caused or permanently aggravated by the Veteran's service connected disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his left hip condition.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  After ensuring compliance with the development requested above, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


